Title: To George Washington from Henry Knox, 21 April 1792
From: Knox, Henry
To: Washington, George



Sir
[Philadelphia] Saturday 4 oClock P.M. 21 April [1792]

I have the honor respectfully to submit a draft of a proposed letter to Governor Blount, of which, the clerk has just finished a copy.
Genl Putnam left this City, this Morning, to return early in the next week. I am Sir Most respectfully Your obedient Servant

H. Knox


Dr Allen will be in readiness to return on Monday. He is getting Clothes made and his accounts are to be settled.

